Citation Nr: 1822559	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, characterized as depression.   

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esquire


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to September 1961.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2016 and January 2018, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2017).

The Board denied the above claimed benefits in a March 2017 decision.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In September 2017, the Veteran's representative and VA General Counsel filed a joint motion for partial remand (joint motion).  The Court granted the joint motion later that month and sent the claim back to the Board for further adjudication consistent with the joint motion.

The issues of entitlement to service connection for a lumbar spine disability and a right hip disability remain in remand status and are not addressed in this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  1.  The Board decision sent to the Veteran on March 6, 2018, was incorrect, and should be vacated in lieu of the current decision.  


2.  Throughout the entire period on appeal, the Veteran's PTSD most nearly approximates the Veteran's PTSD most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of intermittent depressed mood, mild memory loss, and chronic sleep impairment without reduced reliability and productivity or deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood.

3.  Throughout the period of appeal, the Veteran's bilateral pes planus most nearly approximates severe pes planus without consistent, objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  The criteria for vacatur of the March 6, 2018, decision have been met.  38 U.S.C. § 7104(a) (2014); 38 C.F.R. § 20.904 (2017).

2.  Throughout the appellate period, the criteria for an initial disability rating in excess of 30 percent depression are not met.  38 U.S.C. § 1155 (2012); 
38 C.F.R. §§ 3.321, 4.7, 4.21, 4.130, Diagnostic Code (DC) 9435 (2017).

3.  Throughout the claim, the criteria for a disability rating of 30 percent, but no higher, for bilateral pes planus are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DC 5276 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur of a Prior Decision

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.904.

In this case, the Board sent the Veteran a decision addressing some of the issues on appeal on March 6, 2018.  This was the incorrect decision, and the Board apologizes for this administrative error.  Accordingly, the March 6, 2018, decision is vacated.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in June 2012, prior to the initial adjudication of the issue on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified VA and private treatment records.  The Veteran has not identified any outstanding and available medical treatment records.  

In addition, the Board finds that the VA medical opinion evidence is adequate as it is predicated on an accurate reading of the service treatment records as well as the medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).


Depression

In this case, the Veteran contends that his current service-connected acquired psychiatric disability, characterized as depression (herein depression) is more disabling than currently rated.  As noted above, his disability is rated as 30 percent disabling throughout the appellate period under DC 9435.  Acquired psychiatric disorders such as depression are evaluated under DC 9435 by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, DC 9435, the next highest rating, a 50 percent rating, is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

The Board also notes that the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016).  The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").

As noted above, the claim was sent back to the Board following a September 2017 joint motion, which noted that the Veteran received a GAF score of 45 in a May 2012 treatment note.  After re-reviewing the claims file, in light of the issue noted in the joint motion, the Board continues to conclude that a disability rating in excess of 30 percent disability for depression is not warranted at any time during the appellate period.  

Specifically regarding the May 2012 VA treatment record noted by the joint motion, the Board notes that that GAF score is a clear outlier in this claim.  While it is true the Veteran received a GAF score of 45 in April 2012 (as noted in a May 2012 treatment record), which was towards the beginning of his VA mental health treatment, his scores the very next month in June 2012 were 55 and 60.  During that June 2012 treatment, the Veteran reported that his mood was "better," his concentration and motivation had improved, and he was sleeping "fairly good" with the use of medication.  Since the claim was filed in March 2012, the Veteran's GAF scores have ranged primarily and overwhelmingly from 55 to 70, which represent a significant range from mild to moderate symptoms.  Moreover, these GAF scores were predominately noted to be between 65 and 70 throughout the appellate period, which are indicative of mild symptoms and mild impairment in social and occupational functioning.  The Board further concludes that this is consistent with the medical and lay evidence of record, as explained below, and is consistent with the assignment of a 30 percent disability rating throughout the appellate period.

The evidence also demonstrates social and occupational impairment that more nearly approximates a 30 percent disability rating.  Throughout the claim, the Veteran he has consistently reported enjoying woodworking, exercising, photography, pets, and working with computers, although he cannot participate in all of the leisure or athletic activities he could in the past due to his physical limitations.  He has also reported a good relationship and frequent interactions with his siblings, his nieces and nephews, and his stepchildren from his second marriage.  

Although the Veteran is twice divorced, while describing the end of each marriage during the May 2013 VA examination, the Veteran did not attribute any marital problems to his service-connected mental health problems.  He reported that while he has not had a romantic partner since his last divorce, he has "several" friends with whom he corresponds and visits when he can.  During the April 2016 VA examination, although the Veteran described himself as a social "recluse" who denied significant participation in social groups, he also noted that he is currently closer with his siblings than he has been in the past.  He stated that he reconnected with his family when he moved back to Saint Louis to be closer to them in 2000 and that he currently lives with his youngest brother.  The Veteran reported most recently in a January 2018 statement that while some of his siblings/family members are not as tolerant of some of his behaviors, which he attributes to his service-connected depression, he still remains in contact with two of his siblings.  

Regarding occupational functioning, during the 2013 VA examination, the Veteran reported that during his last job in 2010 working for the census bureau, he got bored and felt that he had could offer them more.  After changing to teaching and instructing, he ultimately had to leave the position due to his physical health symptoms.  The Veteran specifically denied any major problems carrying out his job duties throughout the course of his career and denied any major difficulties getting along with coworkers, supervisors, or customers.  He reported experiencing mild difficulties with concentration while working for his software company in the past; however, he also reported during the examination that his concentration had recently improved.  Finally, the Veteran reported that he did not feel that he was finished working and felt that he could be a teacher or do some kind of similar work.  The May 2013 VA examiner concluded that the Veteran's mental health symptoms do not appear to have significantly impacted his occupational functioning in the past and that he has been retired from a successful career due to his physical health limitations.  

During the April 2016 VA examination, the Veteran reported that not only had he worked for the census bureau from 2010 to 2013 but that he had such a good relationships with those at the census bureau that he was offered another part-time position at the National Institute of Health (NIH).  He reported working 20 to 30 hours per week with some additional time at home on his computer during both positions and that he worked at NIH until he quit in January 2016 due to the "politics involved."  He reported that his performance was very good for both of these positions and that he did "more than what was expected."  

Overall, the 2013 VA examiner found that the Veteran's mental health symptoms are mild in severity and result in minimal functional impairment.  The examiner explained that the Veteran maintains several meaningful interpersonal relationships, continues to engage in enjoyable leisure activities despite physical health limitations, and that his mental health symptoms do not appear to keep him from engaging to a great degree.  The April 2016 VA examiner similarly concluded that the Veteran's service-connected mental health symptoms are relatively mild and present minimal impact on the Veteran's social and occupational functioning at present time.  The examiner actually concluded that the Veteran's symptoms met the criteria for a 10 percent disability rating, which contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

VA treatment records support the findings of the 2013 and 2016 VA examiners.  In August 2012, the Veteran described working on editing a book and that he enjoyed lunches and dinners with his family.  He reported participating in physical activity and several hobbies as mentioned above as well as interacting regularly with his family members.  Moreover, while the Veteran reported depressed mood at various times throughout the VA treatment records, his mood and affect were found to be within normal limits or positive and stable many times as well, including during VA treatment in August, September, and October 2012, January, February, March, July, August, and September 2013, June and December 2014, June, July, and September 2015.  

The Board acknowledges the March 2014 private examination report submitted by the Veteran, which indicates that the Veteran reported that he does not interact with old friends and does not seek new relationships, that he last worked in 2002, that he was unable to enjoy even the simplest of things, and that he had trouble maintaining his personal hygiene.  The Veteran described that at his last job he had problems with concentration and tenacity and that he was not as tolerant with his coworkers.  He further described depression and anxiety that was near-continuous and debilitating.  Based on the Veteran's reports, the private examiner stated that the Veteran cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity.  The private examiner concluded that his service-connected symptoms resulted in occupational and social impairment with deficiencies in most areas as well as difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, and the inability to establish and maintain effective relationships.  

However, the Board notes that the Veteran's reports to the 2014 private examiner are directly contradicted by his reports to VA physicians and examiners throughout the claim, including just before, during, and after March 2014.  For example, in a March 2014 VA treatment record, the Veteran reported that he biked and worked on his computer, he enjoyed his new dog, and that he regularly saw his siblings twice per week.  His personal hygiene was good and the physician described the Veteran's mental health symptoms as mild (based upon a GAF score of 70).  In another March 2014 VA treatment record, the Veteran's strengths were listed as "good hygiene, friendly, I have friends on whom I can rely, past occupational achievements, occupation specific credentials, assertive, and good listener."  VA treatment records for the remainder of 2014, including in September and December 2014 treatment records as well as in April 2015 all describe the Veteran's mental health or depression symptoms as mild.  

During the private examination, the Veteran reported that he was unable to find enjoyment in even the little things.  However, during the VA treatment records and the 2016 VA examination, the Veteran noted that while he has decreased interest with regard to some activities due to the lack of resources to do them or physical limitations, he continues to active interests in photography, making photo albums, spending time with his nieces and nephews, reading, eating, and exercising.  Regarding his employment, he reported to the 2014 private examiner that he had difficulty in his last job, which ended in 2002.  However, he reported a successful history of employment with good relationships with his employers and coworkers up through January 2016 to the VA examiner.  

Indeed, the April 2016 VA examiner found that the 2014 private examiner's conclusions regarding the severity of the Veteran's social and occupational impairment are not warranted or appropriate based on the Veteran's report during the 2016 examination or review of the record.  The Board concurs and finds based on the medical evidence and the Veteran's own reports to VA physicians before, during, and after March 2014, that the March 2014 private examiner's findings are not an accurate representation of the Veteran's service-connected mental health symptoms at that time or at any time during this claim.  

Similarly, the Board also notes that the Veteran reported in a January 2018 statement that he had significant difficulties with concentration, patience, anger outbursts, and social interactions while employed, such that he ultimately "thought it was best" to stop working.  Again, however, the 2018 statement is contradicted by statements he made to the VA examiners and mental health treatment providers, to include as described above.  Moreover, the Board notes that the Veteran did not report that he had to retire due to these symptoms, but that he felt it best that he do so because he did not like the way he was acting.  The Board finds the 2018 statement to be less probative than the statements he made to the VA examiners and mental health treatment providers throughout the claim, particularly with regard to the severity of his symptoms, their impact on his social and occupational functioning, and his reasoning behind leaving each position or employment in general.  In the 2018 statement, the Veteran also reported chronic sleep impairment and anxiety since his discharge; however, such reports are consistent with the medical evidence already considered above.  

Finally, the Board notes that there have been few, if any, reports of the symptoms listed in the criteria for a 50 or 70 percent rating.  The evidence, the 2013 and 2016 VA examinations and VA treatment records, does not demonstrate any reports of panic attacks, difficulty in understanding complex commands, impairment of short- and long-term memory such that there was retention of only highly learned material or forgetting to complete tasks, impaired judgment, impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  His memory has consistently been described as normal or intact up until the 2016 VA examination, and only a mild impairment in short term memory was noted at that time.  While the Veteran has reported that he had experienced mildly impaired concentration or disturbance in motivation during past employment, more often than not, when he reported it, he also reported a more recent improvement in such symptoms.  As such, the Board does not find that the evidence reflects a level or severity of service-connected symptomatology that warrants or approximates the next highest disability rating.    

The evidence indicates that his speech tone and rate have consistently been clear or within normal limits, his thought process and content logical and goal-oriented, and his judgment, insight, and impulse control unimpaired.  Throughout the appeal, the Veteran has been found to be able to perform all activities of daily living, maintain minimum personal hygiene, and handle his financial affairs.  He has denied hallucinations or delusions and at no time has homicidal or suicidal ideation or panic attacks been described by the Veteran or noted upon examination.  

Additionally, the Board finds that there is insufficient evidence to show that a 50 percent rating is warranted based on overall social or occupational impairment.  Mauerhan, 16 Vet. App. at 436.  Both VA examiners described the social and occupational impairment due to service-connected depression to be mild or minimal at most.  The Veteran reported continued participation in and enjoyment of several hobbies as well as regular social interaction with others.  He also reported that he felt he was mentally capable of working or contributing throughout the claim.  He also reported to the 2016 VA examiner that he worked up to 30 or more hours throughout the claim until January 2016, at which time he quit for reasons unrelated to his service-connected depression.  Finally, he has consistently reported having a positive relationships and good performance throughout his career.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his service-connected disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Given the evidence above, the Board concludes that the Veteran's symptoms do not more nearly approximate a 50 percent schedular disability rating and have not at any time during the appellate period.  38 C.F.R. §§ 4.7, 4.21, 4.73, DC 9435.

Pes Planus

As noted above, service connection for pes planus was granted with an initial 10 percent disability rating assigned, effective September 9, 2014, under Diagnostic Code 5276.  38 C.F.R. § 4.71a, DC 5276.  The Board finds that an increased disability rating of 30 percent, but no higher is warranted throughout the claim.  

Pursuant to Diagnostic Code 5276, bilateral pes planus warrants the next highest disability rating, a 30 percent rating, for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  If such symptoms are only demonstrated unilaterally, a 20 percent disability is warranted.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  Unilateral pronounced symptoms are awarded a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5276.  

Prior to the current claim, service treatment records demonstrate that the Veteran's June 1959 enlistment examination was negative for any indication of pes planus and that the Veteran was diagnosed with and treated for pes planus with recurrent pain and swelling in June 1961.  The Board notes that pes planus was described as severe, symptomatic, existing prior to service, and not aggravated therein in an August 1961 Medical Board report.  However, there is little in the service treatment records describing the actual severity of the pes planus during service, especially in terms conforming to the current rating schedule.  There is nothing in the service treatment records to support a finding of a moderate or severe pes planus disability in the terms described in the current rating schedule.  The Veteran reported in a May 2013 statement that he did not have a separation examination and that his discharge was fairly quick due to the finding of his pes planus.  As such, the Board concludes that the Veteran's disability was at worst mild, or noncompensable, according to the current rating schedule, in that the disability was at least symptomatic.  

Post-service, a Disability Benefits Questionnaire (DBQ) dated in November 2011 was also submitted prior to the current claim, where the Veteran reported that he experienced pain with walking and standing and that he had lost some of his agility.  There was evidence of bilateral pronation as well as bilateral pain with manipulation and use, accentuated with use, at that time.  There was no indication of swelling on use or characteristic callouses.  In addition, there was no indication of marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.

One VA examination has been conducted since the institution of the claim.  Upon VA examination in March 2016, the Veteran reported that he had started wearing normal sneakers rather than orthotics and was able to increase his walks one mile or more four to five days per week without increased pain, falling, or need for a cane and with increased stability and strength.  He described constant left foot medial and submalleolar pain with no swelling or crepitus and denied pain, swelling, limitation, or instability in the right foot.  He denied the use of over-the-counter or prescription pain medication and described feeling unstable and stumbling only while using orthotics.  The VA examiner found evidence of pronation on the left as well as pain on the left with manipulation and use, accentuated with use.  The examiner also noted that in both feet, the weight-bearing line fell over or medial to the great tow and later noted that there was deformity in both feet.  There was no indication of swelling on use or characteristic callouses in either foot.  The examiner further noted that the Veteran does not have extreme tenderness of the plantar surfaces on one or both feet or marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet, as required for pronounced pes planus.  

The Board notes that VA treatment records do not contradict the findings of the March 2016 VA examiner and do not demonstrate marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  As such, the record supports a finding of severe pes planus bilaterally with marked deformity and/or pain on use/manipulation, accentuated with use.  

The Board notes that in a January 2018 statement, the Veteran's representative argued that at least a 20 percent disability rating is warranted based on the fact that the left foot findings in the 2016 VA examination demonstrate severe pes planus.  As described above, the 2011 and 2016 examination findings support a finding of severe pes planus in both feet, and thus, an increased disability rating of 30 percent, but no higher, is granted throughout the period on appeal.  38 C.F.R. §§ 4.7, 4.21, 4.73, DC 5276.

The Board further notes that as the Veteran's bilateral foot symptoms have been attributed to pes planus, and pes planus is provided a specific diagnostic code, other codes are not applicable in this case.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) (when a condition is specifically listed in the Ratings Schedule, it may not be rated by analogy under another code).  Bilateral pes planus is specifically listed in the Ratings Schedule, and requires an evaluation under that code.  See 38 C.F.R. § 4.71a, DC 5276.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his service-connected disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Based on the foregoing, an increased disability rating of 30 percent, but no higher, is granted for bilateral pes planus.  38 C.F.R. §§ 4.7, 4.21, 4.73, DC 5276.

Extraschedular & TDIU

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The ratings schedule specifically contemplates the pain, tenderness, and deformity resulting from the Veteran's bilateral pes planus.  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As for the Veteran's psychiatric symptoms, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2017).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, the May 2013 VA examiner concluded that the Veteran's mental health symptoms do not appear to have significantly impacted his occupational functioning in the past and that he has been retired from a successful career due to his physical health limitations.  The Veteran himself reported during the 2013 and 2016 VA mental health examinations that he felt that he was still capable of working.  The April 2016 VA examiner similarly concluded that the Veteran's service-connected mental health symptoms are relatively mild and present minimal impact on the Veteran's social and occupational functioning.  The March 2016 VA pes planus examiner stated that the only impact that disability had on the Veteran's ability to work would be to limit his walking endurance and to prevent him from doing knee bends and stair climbing.  The Board finds that this limitation would not prevent the Veteran from obtaining and maintaining gainful employment, particularly since his past employment has been primarily sedentary.  The Board finds the Veteran's reports to the VA medical professionals to be more probative than his most recent reports in a 2018 statement that he had to leave employment due to his service-connected depression and pes planus, as they are internally consistent and are consistent with the treatment reports of record.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The March 6, 2018, decision is vacated.

An initial disability rating in excess of 30 percent for depression is denied.  

Throughout the period on appeal, an initial disability rating of 30 percent for bilateral pes planus, but no higher, is granted.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


